Exhibit 99.1 Contact: Investors: Media: Traci McCarty Debra Charlesworth BioMarin Pharmaceutical Inc. BioMarin Pharmaceutical Inc. (415) 455-7558 (415) 455-7451 FOR IMMEDIATE RELEASE BioMarin Announces Fourth Quarter and Full Year 2016 Financial Results - Full Year 2016 Total BioMarin Revenues Increase 26% Year over Year to $1.12 billion - Full Year 2017 Total BioMarin Revenue Guidance of Between $1.25 billion to $1.30 billion Financial Highlights (in millions of U.S. dollars, except per share data, unaudited) Three Months Ended December 31, Twelve Months Ended December 31, % Change % Change Total BioMarin Revenue $ $ 32 % $ $ 26 % Aldurazyme Net Product Revenue 35 39 -10 % 94 98 -4 % Kuvan Net Product Revenue 90 65 38 % 46 % Naglazyme Net Product Revenue 75 60 25 % -2 % Vimizim Net Product Revenue 94 59 59 % 55 % GAAP Net Income (Loss) $ ) $ 69 $ ) $ ) GAAP Net Income (Loss) per Share - Basic $ ) $ $ ) $ ) GAAP Net Income (Loss) per Share - Diluted $ ) $ $ ) $ ) Non-GAAP Loss (1) $ ) $ ) $ ) $ ) December 31, 2016 December 31, 2015 Cash, cash equivalents and investments $ $ Non-GAAP income (loss) is defined by the Company as reported GAAP net income (loss), excluding net interest expense, provision for (benefit from) income taxes, depreciation expense, amortization expense, stock-based compensation expense, contingent consideration expense and certain other specified items as detailed below. Refer to Non-GAAP Information beginning on page 9 of this press release for a complete discussion of the Company’s non-GAAP financial information and reconciliations to the comparable GAAP reported information.
